UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 o TRANSITION REPORT PURSUANT TO 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51488 PETROSEARCH ENERGY CORPORATION (Exact name of registrant issuer as specified in its charter) NEVADA 20-2033200 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 675 Bering Drive, Suite 200
